MEMORANDUM **
Jacob Vincent Green-Bressler appeals from the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Green-Bressler contends that the district court abused its discretion by denying his motion for a sentence reduction under Amendment 782 to the Sentencing Guidelines. The district court acted within its discretion when it denied Green-Bressler a sentence reduction based on his criminal history and his role in the offense. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Dunn, 728 F.3d 1151, 1158-59 (9th Cir. 2013). Further, insofar as Green-Bressler challenges the presentence reports, this claim is not cognizable. See Dillon v. United States, 560 U.S. 817, 831, 130 S.Ct. 2683, 177 L.Ed.2d 271 (2010) (alleged sentencing errors are “outside the scope of the proceeding authorized by § 3582(c)(2)”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.